DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is a method claim for fabricated a patterned cellulose nanocrystal nanofiber. However, the steps only positively recite the steps of selecting materials and “using” an electrospinning system. The electrospinning system is then required to have a multi-solution feed system, grounded rotating collector and DC power supply. The nature of the method claim requires the structural aspects of the system. However, the conflation of method and apparatus causes ambiguity in the claims, because it is not clear if the method step includes the intended use of the multi-solution feed system and grounded rotating collector. Depending claims incorporate the same issues by virtue of dependency.
	The examiner recommends amending the apparatus-type limitations to be method steps based on the intended use Specifically:
In lines 5-6, amend “the multi solution electrospinning system” to --the fabricating steps--.
In lines 7-8, amend “a multi solution feed system for dispensing at least two CNC solutions comprising the CNC materials” to --dispensing at least two CNC solutions comprising the CNC materials using the multi solution electrospinning system--
In lines 9-10, amend “a grounded rotating collector for collecting the dispensed CNC solutions to fabricate the patterned CNC nanofibers” to --collecting the dispensed CNC solutions with a grounded rotating collector to fabricate the patterned CNC nanofibers--.
In line 11, amend “a DC power supply” to --providing DC power from a DC power supply--.

Claim 12 is a different process of making a patterned CNC nanofiber as shown in the embodiment of Fig. 9. The claim includes a CNC preform and stretching into “a thin strain”. This language is consistent with the specification [00138]. However, it appears that “strand” is the word that should be used (i.e. a strand of hair). Searching definitions of “strain” does not bring up any fibrous material (definitions refer to genetic strains). Applicant can be their own lexicographer, but in this instance the term “strain” is not specifically defined in the disclosure to be anything other than the dictionary definition. Furthermore incorporating a special definition for “strain” would only be more confusing when the term can just be changed to “strand”. 
In addition to the word choice of strain/strand, the examiner notes that the preamble of the claim is for the fabrication of “patterned cellulose nanocrystal (CNC) nanofibers”. However, the method steps stop at making “a thin strain” of CNC preform. The thin strain of preform is presumably different from the patterned CNC nanofiber because applicant uses different terminology to refer to them. However, this would indicate that the method is not fully claimed and requires additional steps to make the patterned CNC nanofibers of the preamble. Depending claims incorporate the same issues of the parent claim.

	Depending claim 2 limits “the CNC solutions dispensed by the multi solution feed system”. However, there is no strict antecedent for dispensing CNC solutions. It is implied that a method of using a system “for dispensing at least two CNC solutions” would include a step of dispensing at least two CNC solutions. However, the claim does not include that step for the purposes of antecedent basis. The proposed change to claim 1 above would resolve this issue.
	Depending claim 3 similarly refers to “dispensing of the CNC solutions” which is not a step in claim 1. Again, the examiner recommends the changes above to more clearly define the method steps.
	Depending claim 6 refers to “a patterned CNC nanofiber” when there is already antecedent basis for --the patterned CNC nanofiber--. Ambiguity is added to the claim by choosing not to refer to the patterned CNC nanofiber. Claim 13, 16 and 18 have similar issues but depend from claim 12.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The examiner was unable to find prior art teaching the fabrication of patterned CNC nanofibers using a multisolution feed system as described in claim 1. Similarly the examiner could not find prior art teaching the fabrication of patterned CNC nanofibers incorporating the steps of stretching of a CNC preform with concentric layer composite and fiber extruder electrospinning system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712